Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This office action is response to 01/11/2022. Claims 1-3, 8-17 and 19-23 are amended. Claims 4-7 and 18 and 24-32 cancelled. Claims 1-3, 8-17 and 19-23 are presented for examination.
Response to Arguments
3.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 7-8 in Remarks, filed 01/11/2022, with respect to claims 1-3, 8-17 and 19-23 have been fully considered and are persuasive.  Applicant also filed eTD. These objections and rejections have been withdrawn. 
Allowable Subject Matter
4.       Claims 1-3, 8-17 and 19-23 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
5.       The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and 13 and 19, the prior art of record, specifically Johnson (US 2008/0218429 A1)   teaches a phased array antenna, comprising: a first signal path, including a first antenna element; a first switch module coupled to said first antenna element; and a first pulse generator coupled to said first switch module, wherein said first pulse generator generates a first plurality of pulses that control sampling by said first switch module; a second signal path, including a second antenna 
Prior art of record, Robinson (US 2013/0214971 A1) teaches a system comprising: a plurality of sensors configured to obtain far-field measurements of an electromagnetic field established by a radiating antenna, the far-field measurements providing a subsampling of the antenna pattern corresponding to the electromagnetic field; at least one device configured to provide design information corresponding to the antenna, design information and electrical excitation data; a controller coupled to the plurality of sensors and the at least one device, the controller being configured to derive an initial estimate based on the design information and compare initial estimate to the far-field measurements, controller being further configured to recursively obtain a final estimate wherein a difference between the far-field measurements and the final estimate is less than a predetermined amount, the final estimate representing an extrapolated mapping of antenna pattern (paragraph 0058, Transmission media take form of acoustic, optical, electromagnetic waves, paragraph 0007, shape and direction ).
However, the prior arts of record fail to teach, make obvious, or suggest, a phased array antenna system comprising:  a first plurality of array elements, having an  isotropic radiating pattern; and a second plurality of array elements, a radiating element having a non-isotropic radiating pattern and/or a receiving element having a non-omnidirectional field of view; wherein:  isotropic radiating pattern comprises a field of at least 120° in azimuth and 90° in elevation;  field of view comprises a field of at least 120° in azimuth  and 90° in elevation;  non-isotropic radiating pattern comprises a field of less than half of field of isotropic radiating pattern in elevation;  non-omnidirectional field of view comprises a field of less than half of said field of  omnidirectional field of view;  each array element focus into non-omnidirectional field of view; and each lens of the second plurality of array elements focuses the waves in the vertical plane, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-3, 8-17 and 19-23 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689